          Case 1:18-cv-02785-JEB Document 14 Filed 03/13/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OBAID ULLAH, AMERICAN CIVIL
 LIBERTIES UNION, AMERICAN CIVIL
 LIBERTIES UNION FOUNDATION,

                Plaintiffs,
                                                    Civil Action No. 18-2785 (JEB)
        v.

 CENTRAL INTELLIGENCE AGENCY,

                Defendant.


                JOINT STATUS REPORT AND PROPOSED SCHEDULES

       In its Minute Order dated February 27, 2019, the Court directed the parties to confer and

submit a joint proposed briefing schedule by March 13, 2019.

                                          Background

       Plaintiffs Obaid Ullah and the American Civil Liberties Union (ACLU) filed this

Freedom of Information Act lawsuit against Defendant Central Intelligence Agency (“CIA” or

“Agency”) to compel the CIA to respond to a request for records relating to the disposition of

Gul Rahman’s remains. Compl. ¶ 1, Nov. 29, 2018 (ECF No. 1). Specifically, Plaintiffs’ FOIA

request dated April 18, 2018, sought the production of records concerning: “(1) The United

States’ (or its agents’) disposition of Mr. [Gul] Rahman’s body after his death in CIA custody in

November 2002; (2) Any and all documents referencing the location of Mr. Rahman’s body; and

(3) Procedures, protocols, or guidelines to be followed in the event of a CIA detainee’s death

while in United States’ custody, including family notification, investigation and disposition of

the body.” Id. ¶ 16. Defendant answered the Complaint on February 27, 2019 (ECF No. 13).
          Case 1:18-cv-02785-JEB Document 14 Filed 03/13/19 Page 2 of 5



                      Defendant’s Status Update and Proposed Schedule

       Defendant’s search and processing of records in response to the FOIA request is still

ongoing. An initial search has been completed but the Agency is still working to confirm the

completeness of the search. In its initial search the Agency identified certain potentially

responsive records (it has not yet confirmed the precise number) and the Agency is currently

reviewing these for responsiveness. Any responsive records will be processed by the Agency,

and any segregable, nonexempt records or portions of records will be produced to Plaintiffs.

       Given the status of the search thus far, Defendant anticipates that only one final response

will be necessary and expects its searches and processing to be completed by the end of May

2019. Therefore, Defendant requests that the Court set a processing schedule with Defendant to

complete its search and processing of the records and issue a final response to Plaintiffs’ FOIA

request by May 31, 2019.

       Because Defendant’s search and processing of records is still ongoing and a final

response has not yet been provided, Defendant believes it is premature for the Court to set a

briefing schedule. Defendant requests that the Court instead direct the parties to file a Joint

Status Report on or before June 14, 2019, identifying any outstanding issues in dispute

concerning the sufficiency of the Agency’s search and/or response and a schedule for further

proceedings including, if necessary, a proposed briefing schedule.

                                  Plaintiffs’ Proposed Schedule

       Plaintiffs propose that the Agency complete its production and response no later than

April 18, 2019. The CIA received Plaintiffs’ FOIA request on April 18, 2018, and has provided

no substantive response to the request in nearly eleven months. The CIA has not suggested there

are many responsive records to be processed, and has previously indicated that it initially

identified no more than 100 potentially responsive records. It should be ordered to process them

                                                  2
            Case 1:18-cv-02785-JEB Document 14 Filed 03/13/19 Page 3 of 5



more expeditiously. One year is more than sufficient for the agency to complete its search and

response.

       Plaintiffs further propose that the CIA produce its final Vaughn indices 30 days after its

production, so that they are due May 20, 2019. During this 30-day period the CIA should

produce draft Vaughn indices and confer with Plaintiffs.

       Finally, Plaintiffs propose the following schedule for summary judgment briefing: the

government must submit its summary judgment motion within 30 days of finalizing the Vaughn

indices, on June 19, 2019. Plaintiffs’ opposition brief is due 30 days thereafter, on July 19, 2019.

The government’s reply, if any, is due 14 days thereafter, on August 2, 2019.


Dated: March 13, 2019                              Respectfully submitted,

 /s/ Dror Ladin                                   JESSIE K. LIU
Dror Ladin (D.C. Bar No. NY0277)                  D.C. Bar 472845
Steven Watt                                       United States Attorney
Hina Shamsi (D.C. Bar No. MI0071)
American Civil Liberties Union                    DANIEL F. VAN HORN
Foundation                                        D.C. Bar 924092
125 Broad Street, 18th Floor                      Chief, Civil Division
New York, New York 10004
Tel: 212-549-2500                                 By: /s/ Daniel P. Schaefer
Fax: 212-549-2654                                 DANIEL P. SCHAEFER
dladin@aclu.org                                   D.C. Bar 996871
hshamsi@aclu.org                                  Assistant United States Attorney
swatt@aclu.org                                    555 4th Street, N.W.
                                                  Washington, D.C. 20530
Arthur B. Spitzer (D.C. Bar No. 235960)           (202) 252-2531
American Civil Liberties Union                    Daniel.Schaefer@usdoj.gov
of the District of Columbia
915 15th Street, NW, 2nd Floor
Washington, DC 20005                              Counsel for Defendant
Tel: 202-457-0800
Fax: 202-457-0805
aspitzer@acludc.org

Counsel for Plaintiffs



                                                 3
          Case 1:18-cv-02785-JEB Document 14 Filed 03/13/19 Page 4 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OBAID ULLAH, AMERICAN CIVIL
 LIBERTIES UNION, AMERICAN CIVIL
 LIBERTIES UNION FOUNDATION,

                Plaintiffs,
                                                      Civil Action No. 18-2785 (JEB)
         v.

 CENTRAL INTELLIGENCE AGENCY,

                Defendant.


                              DEFENDANT’S PROPOSED ORDER

       In light of the parties’ joint status report and their respective proposed schedules, it is

hereby ORDERED that Defendant shall complete its search and processing of records and issue

a final response to Plaintiffs’ FOIA request on or before May 31, 2019; the parties shall file a

further joint status report discussing, inter alia, the status of Defendant’s response, identifying

any outstanding issues in dispute relating to the sufficiency’s of Defendant’s response, and

proposing a schedule for further proceedings, on or before June 14, 2019.




Date                                                   United States District Judge
          Case 1:18-cv-02785-JEB Document 14 Filed 03/13/19 Page 5 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OBAID ULLAH, AMERICAN CIVIL
 LIBERTIES UNION, AMERICAN CIVIL
 LIBERTIES UNION FOUNDATION,

                Plaintiffs,
                                                      Civil Action No. 18-2785 (JEB)
        v.

 CENTRAL INTELLIGENCE AGENCY,

                Defendant.


                              PLAINTIFFS’ PROPOSED ORDER

       In light of the parties’ joint status report and their respective proposed schedules, it is

hereby ORDERED that Defendant shall complete its search and processing of records and issue

a final response to Plaintiffs’ FOIA request on or before April 18, 2019; Defendant shall produce

Vaughn indices by May 20, 2019; Defendant shall submit its summary judgment motion by June

19, 2019; Plaintiffs shall submit their opposition brief by July 19, 2019, and Defendant’s reply, if

any, shall be submitted by August 2, 2019.




Date                                                   United States District Judge
